Title: To Benjamin Franklin from ——— Jaubert fils, 4 June 1782
From: Jaubert, ——, fils
To: Franklin, Benjamin


Monsieur
Dunkerque Le 4 Juin 1782.
Si jen dois croire Les bruits public j’aurois lieu desperer une commission en guerre contre les portugais et les anglais; armateur en cette ville, je desirerais armer en course contre ces deux nations si reellement les etats unis on declaré la guerre a cette premiere, je vous prie monsieur de me faire informer sur mon incertitude et si je puis obtenir de vous au nom des etats unis une lettre de marque pour mon projet.
J’ai L’honneur d’etre tres respectueusement Monsieur Votre très humble Et très obeissant serviteur
Jaubert FILS
 
Notation: Jaubert 4 Juin 1782
